Citation Nr: 0916497	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral cornea and sclera scars and traumatic cataract of 
the left eye (bilateral eye disability), in excess of 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
November 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the Veteran withdrew his claim for an 
increased disability evaluation for right index finger 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 1955 rating decision, the Veteran was service 
connected for bilateral cornea and sclera scars, evaluated as 
noncompensably disabling, effective November 21, 1954.  In a 
November 1982 rating decision, the Veteran was service 
connected for traumatic cataract of the left eye secondary to 
his service connected bilateral cornea and sclera scars, 
evaluated as noncompensably disabling, effective April 28, 
1982.  In a May 1983 rating decision, the Veteran's service 
connected traumatic cataract of the left eye disability 
evaluation was increased to 10 percent disabling, effective 
May 4, 1983.  In a January 1994 rating decision, the 
Veteran's service connected bilateral cornea and sclera scars 
and traumatic cataract of the left eye were combined into one 
new disability (bilateral eye disability), discontinuing 
their previous evaluations and a new higher evaluation of 20 
percent was assigned, effective October 19, 1993.  In a March 
1998 Board decision, the Veteran's service connected 
bilateral eye disability was increased to 30 percent 
disabling, effective October 19, 1993.  The Veteran submitted 
a claim for an increased disability evaluation in January 
2005.

The Veteran's bilateral eye disability is rated under the 
hyphenated Diagnostic Code (DC) 6027-6078, and is thus rated 
by analogy under DC 6078 for impairment of central vision 
acuity.  See 38 C.F.R. §§ 4.20, 4.27.

At his March 2009 video conference hearing, the Veteran 
indicated that he had been receiving treatment for his 
bilateral eye disability at the VA medical center in Wilkes-
Barre, Pennsylvania, as recently at May 2008 and that he was 
prescribed eyeglasses at the Sayre VA Clinic sometime around 
January 2008.  The evidence of record does not include any VA 
medical records dated after April 2005 and the last 
ophthalmology note is dated December 2004.  The current level 
of disability is paramount in a claim for an increased 
disability rating.  Under the duty to assist, these more 
recent medical records must be considered before a decision 
can be made on this claim.

The most recent VA medical examination was performed in March 
2008.  At that time, the VA medical examiner found that the 
Veteran's visual acuity was worsening.  As this was over a 
year ago, the Board believes another VA examination is 
warranted to determine the current level of disability.  See, 
e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file the VA medical records from 
December 2004 to the present, including 
all ophthalmology records from Wilkes-
Barre VAMC and the Sayre Outpatient 
Clinic.

2.	Schedule the Veteran for a VA 
ophthalmology examination to determine 
the current severity of his service 
connected bilateral eye disability.  
His claims folder should be available 
to the examiner and reviewed in 
conjunction with the examinations.  The 
report should set forth all objective 
findings regarding both eyes, 
particularly the current level of 
visual impairment.

3.	Then readjudicate the issue of 
entitlement to an evaluation in excess 
of 30 percent for bilateral eye 
disability.  If the benefit sought is 
not granted, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




